Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00021-CV

                                        Jose Manuel PELAYO,
                                              Appellant

                                                   v.
                                       Adriana C. PelayoAppellee
                                        Adriana C. PELAYO,
                                               Appellee

                      From the County Court at Law No. 1, Webb County, Texas
                                Trial Court No. 2013CVG000070 C1
                          Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 16, 2014

DISMISSED

           Both appellant and appellee are pro se in this appeal. On April 2, 2014, the parties filed a

joint letter with this court asking that certain portions of their divorce decree be changed or

“affirmed,” and asking this court to grant their divorce on the terms mentioned in the letter and to

change appellee’s last name. We will treat this letter as a motion to dismiss based on the parties

reaching an agreement regarding their divorce decree.

           We dismiss the appeal. However, rather than enter the divorce decree on the terms

requested by the parties, we instead remand this cause to the trial court to enter a decree pursuant
                                                                                   04-14-00021-CV


to the parties’ agreement. The parties should submit their letter-agreement to the trial court for

further proceedings.


                                                PER CURIAM




                                               -2-